Citation Nr: 0016017	
Decision Date: 06/16/00    Archive Date: 06/22/00

DOCKET NO.  99-02 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for sinusitis with 
headaches.  

2.  Entitlement to service connection for a disability 
manifested by dandruff, claimed as dry, flaky scalp due to an 
undiagnosed illness.  

3.  Entitlement to service connection for a disability 
manifested by fatigue due to an undiagnosed illness.  

4.  Entitlement to service connection for a disability 
manifested by pain in the knees, shoulders, and back due to 
an undiagnosed illness.  

5.  Entitlement to service connection for a disability 
manifested by pain in the wrists and hands due to an 
undiagnosed illness. 

6.  Entitlement to service connection for a disability 
manifested by a sore throat due to an undiagnosed illness.  

7.  Entitlement to service connection for a disability 
manifested by a nocturnal cough due to an undiagnosed 
illness.  

8.  Entitlement to an increased rating for tension headaches, 
currently evaluated as 30 percent disabling.  

9.  Entitlement to a compensable rating for postoperative 
residuals of an excision of a ganglion cyst from the right 
wrist.  


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran had active service from October 1986 to November 
1996.  He served in Southwest Asia from October 1990 to 
October 1991.  

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  

The veteran's service medical records (SMRs) reflect that he 
sustained a burn to his right forearm and the recent VA 
examination in 1998 found what appeared to be residual 
scarring from burns.  However, no formal claim has been 
received for residual burn scars.  Should the veteran desire 
to claim service connection for burn scars he should file a 
claim in writing with the RO.  



FINDINGS OF FACTS

1.  The veteran had active service from October 1986 to 
November 1996.  He served in Southwest Asia from October 1990 
to October 1991.  

2.  There is no competent medical evidence establishing the 
existence of sinusitis with headaches; dandruff; a disability 
manifested by fatigue; a disability manifested by pain in the 
knees, shoulders, and back; a disability manifested by pain 
in the wrists and hands; a disability manifested by a sore 
throat; or a disability manifested by a nocturnal cough.  

3.  The service-connected tension headaches are not 
productive of severe economic impairment.  

4.  The postoperative residuals of an excision of a ganglion 
cyst from the right wrist are manifested by a well-healed, 
asymptomatic scar and no neurological disability or other 
functional impairment.  

5.  The veteran's service-connected disabilities have not 
required hospitalization, do not cause marked interference 
with employment and do not otherwise present an exceptional 
or unusual disability picture.  


CONCLUSIONS OF LAW

1.  The claim for service connection for sinusitis with 
headaches is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1999); 38 C.F.R. § 3.303 (1999).  

2.  The claims for entitlement to service connection on a 
direct basis or due to an undiagnosed illness for dandruff, 
claimed as dry, flaky scalp; a disability manifested by 
fatigue; a disability manifested by pain in the knees, 
shoulders, and back; a disability manifested by pain in the 
wrists and hands; a disability manifested by a sore throat; 
or a disability manifested by a nocturnal cough are not well-
grounded.  38 U.S.C.A. §§ 1117, 5107(a) (West 1991 and Supp. 
1999); 38 C.F.R. § 3.317 (1999).  

3.  An evaluation in excess of 30 percent for the service-
connected tension headaches is not warranted on a schedular 
or extraschedular basis.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.27, 
4.124a, Diagnostic Codes 8199-8100 (1999). 

4.  A compensable evaluation for postoperative residuals of 
an excision of a ganglion cyst from the right wrist is not 
warranted on a schedular or extraschedular basis.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.21, 4.118, DC 7819-7806 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

No additional evidentiary development has been requested nor 
is any need for such development evident to the Board.  
Accordingly, as to any claims addressed herein which are 
well grounded, any duty to assist mandated by 38 U.S.C.A. 
§ 5107 (West 1991) has been fulfilled.  

I.  Entitlement to Service Connection

Pertinent Law and Regulations

Service connection is warranted for disability due to disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  Positive medical evidence of nexus 
between current disability and service may be rebutted by 
medical evidence demonstrating the significance of a lack of 
continuity of symptomatology.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998).  Service connection is warranted 
under 38 C.F.R. § 3.303(b) if there is a "chronic" disease, 
such as arthritis, which either manifests and is identified 
as such in service or under 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 and 38 C.F.R. §§ 3.307, 3.309 develops to a degree of 10 
percent or more within one year from discharge from a period 
of service of 90 days or more, (even if there is no inservice 
evidence thereof) and the same condition currently exists.  
Service connection is also warranted if a disease manifests 
itself during service (or in a presumptive period) but is not 
identified until later and there is a showing of post service 
continuity of symptoms and medical evidence relates the 
symptoms to the current condition.  Rose v. West, 11 Vet. 
App. 169, 171-72 (1998) (citing Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997)).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  Service connection may also be 
granted for a disability initially diagnosed after service 
when shown to be related to service.  38 C.F.R. § 3.303(d) 
(1999).  

For service members who served in the Southwest Asia theater 
of operations during the Persian Gulf War who exhibit 
objective indications of chronic disability manifested by one 
or more specific signs or symptoms, such disability may be 
service connected provided that it became manifest during 
active service in the Southwest Asia theater of operations or 
to a degree of 10 percent or more not later than December 31, 
2001; and provided that the disability cannot be attributed 
to any known clinical diagnosis.  38 U.S.C.A. §§ 501(a), 1117 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.317(a)(1) (1999). 

Objective indications of chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(2) (1999).  Disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period should be considered chronic for purposes of 
adjudication.  38 C.F.R. § 3.317(a)(3) (1999). 

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to, fatigue; signs or 
symptoms involving the skin; headache; muscle pain; joint 
pain; neurologic signs or symptoms; neuropsychological signs 
or symptoms; signs or symptoms involving the respiratory 
system (upper or lower); sleep disturbances; gastrointestinal 
signs or symptoms; cardiovascular signs or symptoms; abnormal 
weight loss; and menstrual disorders.  38 C.F.R. § 3.317(b) 
(1999). 

With respect to claims involving Persian Gulf veterans, a 
well-grounded claim for compensation under 38 U.S.C.A. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of: (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  See 
VAOPGCPREC 4-99 (May 3, 1999). 

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (formerly the 
Court of Veterans Appeals) (Court) has defined "well- 
grounded claim" as a "plausible claim, one which is 
meritorious on its own or capable of substantiation."  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Such a claim need 
not be conclusive, but only possible to satisfy the initial 
burden of 38 U.S.C.A. § 5107(a).  Id.  A claim must be more 
than just an allegation; a claimant must submit supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
If a claim is not well-grounded, the Board does not have 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14 (1993).  A not well-grounded claim must be denied.  
Edenfield v. Brown, 8 Vet. App. 384 (1995).  If the initial 
burden of presenting evidence of a well-grounded claim is not 
met, the VA does not have a duty to assist the veteran 
further in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy, 1 Vet. App. at 81-82. 

In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), the Court 
held that in order for a claim to be well grounded there must 
be competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence). 

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, it was held that that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability."  Brammer, 3 Vet. App. at 225. The Court further 
stated that where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection.  Id. 

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id. 

The Court has also held that the chronicity provision of 38 
C.F.R. § 3.303(b) is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service or during an applicable presumption period and still 
has such condition.  Such evidence must be medical unless it 
relates to a condition as to which, under the Court's case 
law, lay observation is competent.  If the chronicity 
provision is not applicable, a claim may still be well 
grounded if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  


Background

The September 1987 service entrance examination revealed no 
pertinent abnormality.  In February 1989 the veteran 
complained of congestion with a headache and the diagnosis 
was an upper respiratory infection (URI).  

In May 1989 the veteran complained of a headache of one day's 
duration, and diarrhea and a slightly sore throat.  The 
assessment was diarrhea and dehydration.  The next day it was 
noted that he had gastroenteritis and the assessment was a 
resolving viral syndrome.  In July 1989 he had lymphomyaglia 
under the right shoulder.  

In September 1989 he had had headaches for 2 days after fuel 
inhalation.  He reported that the headaches were frequent.  
X-rays of his sinuses were negative except for positive air-
fluid levels in the frontal and ethmoid sinus cavities and 
the assessment was pansinusitis, for which he was given 
medication.  Later that month he stated that he felt better 
but still had headaches and a stuffy nose.  On examination he 
had watery nasal discharge but no sinus tenderness.  X-rays 
revealed nasal, ethmoid and maxillary sinus congestion and 
the diagnosis was again sinusitis.  In October 1989 he again 
complained of headaches and the initial assessment was 
recurrent headaches but there was also an assessment of 
resolving sinusitis.  Sinus X-rays were negative.  He had a 
similar episode of headaches in November 1989 and X-rays 
revealed positive air-fluid levels in the maxillary sinus 
cavities.  

In February 1990 the veteran had left knee pain of three days 
duration after a fall.  On examination there was painful 
crepitation and limited motion due to pain.  A left knee X-
ray was negative.  The assessment was a bruised left knee.  
In April 1990 he had a cough due to a common cold.  In June 
1990 he had right knee pain due to an injury sustained 
playing basketball.  On examination there was full range of 
motion and no swelling or redness.  He was given limited duty 
for 7 days.   

In August 1990 the veteran had tension headaches.  
Redeployment examination in May 1991 revealed no pertinent 
abnormality but in an adjunct medical history questionnaire 
he complained of having or having had frequent or severe 
headaches; ear, nose or throat trouble, chronic or frequent 
colds; sinusitis; arthritis, rheumatism or bursitis; and 
recurrent back pain.  He also reported that he had fallen and 
hurt his back and shoulder and reported having had a sore 
throat due to tonsillitis without current soreness, nasal 
congestion and a cough due to his sinuses, and a skin rash 
with itching of his arms and the back of his neck but no rash 
now.  In August 1991 he had a sore throat due to a URI and 
several days later it was reported that he had pharyngitis.  

An examination in August 1991, upon return from Southwest 
Asia, was negative but in an adjunct medical history 
questionnaire he reported having or having had sinusitis and 
a head injury.  As to the head injury, he reported having 
been knocked out in a fight 5 years earlier and indicated 
that a computerized tomogram (CT) scan had been negative.  He 
had had no further problems.  It was also indicated that he 
had recurrent sinus congestion with drainage and a history of 
sinus X-rays having been positive for air-fluid levels and 
mucosal thickening.  

In November 1991 the veteran complained of a sore throat, 
stuffy head, and nonproductive cough but no headaches for the 
last 3 days.  The assessment was a URI.  In December 1991 he 
had a headaches and sore throat of one week's duration.  On 
examination there was tenderness of the maxillary sinuses and 
the assessment was sinusitis, for which he was given 
medication.   In January 1992 he had pharyngitis and in 
February 1992 he had a URI and on each occasion he had 
congestion and a sore throat but also had headaches in 
February 1992. 

In June 1992 the veteran had sinusitis and pharyngitis with 
headaches, sinus congestion, and a sore throat.  In October 
1992 he reported that he coughed up "hard pieces" and an 
examination revealed tonsillitis.  The assessments were 
pharyngitis and tonsillitis.  In June 1993 he had headaches 
and a sore throat.  The assessment was sinusitis.  In August 
1993 he had a knot on his right wrist from a ganglion cyst.  
In September 1993 he had pharyngitis with a stuffy nose and 
pain upon swallowing.  He again had pain upon swallowing when 
he had pharyngitis in November 1993.  

In January 1994 the veteran had low back pain of 3 days 
duration and shortness of breath of 4 days duration.  He had 
some congestion but no cough and had some tightness in the 
low back, possibly from a pulled muscle.  On examination 
there was slight erythema of his throat and pain in the left 
side of his back.  The assessments were a URI and a muscle-
back strain.  He again had pharyngitis in April 1994.  

In May 1994 the veteran had left shoulder and low back pain 
of one days' duration, after having played basketball.  On 
examination he had vague left shoulder and lumbar pain.  The 
assessment was a minimal sprain.  On examination of his eyes 
in May 1994 it was noted that he had a history of sinus 
problems.  In June 1994 he had a URI with a stuffy head and 
nose as well as a headache.  

In October 1994 it was reported that the veteran had had 
sinus headaches of one-week duration and a sore throat for 3 
days.  The assessment was URI.  Later in October 1994 he 
reported previously having had headaches upon exposure to 
aircraft fuel and he now worked around diesel fuel.  After a 
neurology evaluation the diagnosis was tension headaches.  In 
January 1995 he complained of right upper back and neck pain 
after an automobile accident and on examination he had spasm 
of the right trapezius muscle.  The impression was a right 
trapezius muscle strain.  

In June 1995 the veteran complained of low back pain after 
running.  The impression after an examination was recurrent 
mechanical low back pain.  Later that month he had back pain 
and headaches.  He had tenderness of the frontal sinus areas 
and full range of motion of the lumbosacral spine.  The 
impressions were sinusitis and low back pain.  In July 1995 
he had a sore throat and head congestion.  He had frontal 
headaches and tenderness over the maxillary and frontal 
sinuses.  The assessment was sinusitis.  

In January 1996 the veteran reported that for 2 or 3 days he 
had had numbness, pain, and tingling of both hands.  The 
impression was muscle pain of questionable etiology.  In 
April 1996 he had low back pain and difficulty breathing.  
The pain was in the lower left side of the chest and was 
related to movement of the left shoulder, deep breathing, and 
associated shortness of breath.  Palpation of the left 
latissimus dorsi muscle duplicated the complaint.  The 
impression was a strain of the left latissimus dorsi muscle.  

In May and June 1996 the veteran had a sore throat and nasal 
congestion.  The assessments were URI and pharyngitis.  Also 
in June 1996 he complained of pain in his knees as well as 
swelling.  After an examination the diagnosis was multiple 
arthralgias.  Again in June 1996 he complained of a skin rash 
of his face, scalp, and arm of 2 to 3 years duration.  He 
reportedly had a history of arthritis.  On examination his 
skin was scaly and oily around the hairline areas.  The 
impressions were seborrheic dermatitis and diffuse arthralgia 
of questionable etiology.  In July 1996 he complained of 
right shoulder pain of 5 days duration and on examination he 
had full range of motion of the right shoulder but the right 
supraspinatus muscle was tender to palpation.  The impression 
was right trapezius myositis.  In August 1996 the veteran had 
a headache and nasal congestion.  The impression was a 
headache and sinusitis.  

In September 1996 the veteran had left shoulder pain after 
weight lifting and he had a sore throat.  The assessments 
were URI and a left trapezius muscle strain.  In November 
1996 he complained of dryness of the skin of his scalp, joint 
pain, and for five years having had sinus problems.  He 
reported having dry and flaking dandruff of his scalp for 
which medication lotion had not provided any relief.  He 
reported having pain of both knees and the right shoulder 
with excessive motion.  On examination he had erythema and 
boggy turbinates, bilaterally but no sinus tenderness.  He 
had dry and flaking skin of the scalp but no alopecia.  He 
had good range of motion of the shoulders and knees, with 
minimal crepitus.  The assessments were degenerative joint 
disease (DJD), chronic allegeries, eczema, and dandruff.  

The examination for separation from service was negative but 
in an adjunct medical history questionnaire he reported 
having or having had swollen or painful joints' frequent or 
severe headaches; sinusitis; skin diseases; shortness of 
breath; recurrent back pain; and a trick or locked knee.  It 
was also reported that he had had chronic pain in his hands 
but had full range of motion.  His headaches had responded to 
medication.  He had frequent sinusitis which was responsive 
to medication.  He had allergies and occasional shortness of 
breath.  He had occasional low back pain.  

The veteran submitted numerous duplicate copies of his SMRs 
when he filed his original claims for service connection in 
November 1997 but contained therewith was a partially legible 
copy of a record which does not reflect the year in which the 
record was made but indicates that the veteran's chief 
complaint was knee pain that was worse at the end of the day, 
on squatting, and going up stairs.  He was able to perform 
physical training but ran slower than he would like.  On 
examination there was swelling of his knees but no redness or 
warmth.  There was no synovitis of his hands, wrists or 
elbows. There was a positive patellar grind which was greater 
in the left knee than the right.  

These new photocopies of SMRs submitted by the veteran also 
show that he was treated in January and February 1995 for a 
ganglion cyst of the right wrist which was excised in 
February 1995.  Also, during hospitalization in later in 
February 1995 it was noted that he had been a fuel handler in 
the Persian Gulf and now had severe problems.  He had had 
fatigue, which had not been evident prior to serving in the 
Persian Gulf, for the past two years which increased after 
exercise.  He was able to exercise and lift weights as before 
but felt that his level of functioning was not up to his 
previous level.  In the past few years he had noticed 
increased hair loss.  He had developed headaches when working 
around fuels and now had them about 20 to 30 days out of a 
month.  He denied having any associated scotomata or auras 
but did notice that occasionally there was redness in his 
visual field prior to the headaches.  There was no associated 
vomiting, nausea, weakness or numbness of his hands or arms.  

The veteran also had joint pains.  He had noted difficulty 
fully opening his hand about 3 years earlier.  The shoulders, 
elbows, and knees were involved.  He had noted occasional 
swelling of some of his joints, including the left hand and 
knees.  He obtained some relief by taking Motrin.  He had had 
nocturnal wheezing for the past 2 years and occasional 
shortness of breath.  He had had tension-vascular headaches 
since 1989 and chronic sinusitis.  

On examination the veteran's nose and throat were normal.  
Motor and neurological evaluation of the upper and lower 
extremities revealed no neurological deficits.  X-rays of his 
sinuses and chest were normal.  A neurological consultation 
yielded normal findings and it was felt that his headaches 
were migraine in nature.  A dermatological consultation noted 
a history of a pruritic rash and he was given Nizoral 
shampoo.  A pulmonary consultation yielded a diagnosis of 
probable exercise induced asthma and he was given a trial use 
of Proventil before exercising.  The migraine headaches were 
treated with Cafergot and it was noted that it this did not 
work he was to be given a trial use of "Prozak."  It was 
felt that he had alopecia with male-pattern baldness and was 
to use Nizoral shampoo.  The pruritic rash was of 
questionable etiology.  With respect to arthralgia, there was 
a pending rheumatology consultation but a blood study 
demonstrated negative "ANA" and rheumatoid factor.  There 
was no evidence of involvement of the joints.  

Following receipt in November 1997 of the veteran's original 
claim for service connection for multiple disabilities, in 
which he listed two individuals as having knowledge of his 
disabilities, there was no response to letters from the RO to 
those persons in December 1997 requesting information.  

On VA psychiatric examination in January 1998 the veteran 
complained of aching in his wrist, back, knees, and 
shoulders.  He reported having headaches, sometimes severe, 
at least 20 days a month which were relieved only by taking 
medication and going to sleep.  His headaches usually started 
in the frontal area and sometimes went to either the left or 
the right side, or both, of his head.  He had no visual 
problems, including no spots before his eyes, or nausea.  He 
had not lost any time from work in his job as a letter 
carrier with the Post Office.  

On VA general medical examination in February 1998 the 
veteran's records were reviewed prior to the examination it 
was noted that in addition to working for the Post Office, he 
worked 4 hours daily at an airport.  He denied having any 
allergies or currently taking any medication.  He also worked 
with mentally retarded people and as a used car salesman.  
After working at the Post Office he would exercise and then 
go to his second job at an airport loading and unloading 
planes.  

The veteran's complaints were of (1) sinus headaches, (2) a 
sore throat, (3) trouble breathing at night, (4) a bilateral 
knee condition, (5) a bilateral shoulder condition, (6) his 
back, (7) arthritic symptoms in his wrists and hands, (8) a 
dry, flaky scalp, (9) migraine headaches, and (10) fatigue.  

With respect to the veteran's sinus headaches, there was a 
history of sinus headaches for approximately 8 or 9 years 
during which he was seen by physicians and given medication.  
He reported having seen a physician about 4 times yearly from 
1988 to 1996, in connection with a sore throat.  The results 
of X-rays were unknown.  He had been told he had a sinus 
infection but reportedly had not seen a physician for his 
sinuses in 1 1/2 to 2 years and had been asymptomatic since 
then.  

As to the veteran's sore throat, he related a history of 
always having a sore throat only with episodes of sinus 
headaches, although he was once given a diagnosis of a strep 
infection but otherwise had not had strep infections.  He 
denied ever having rheumatic fever.  

Concerning his trouble breathing at night, the veteran 
related a history of an inability to breathe through his 
nose, mainly at night, about 3 times a week for the last 6 or 
7 years.  This improved with the use of Vicks Vaporub on his 
chest and nose or inhaling steam through his nose.  
Reportedly, at one point he had had a wheeze in his chest but 
had not seen a physician for it.  He had seen a written 
record which had noted a history of his having had a 
questionable diagnosis of asthma versus sinus congestion.  In 
the past an inhaler had helped.  The veteran denied having 
breathing difficulties during the day.  He denied 
hospitalizations or emergency room treatment for asthmatic 
breathing and the examiner noted that current spirometry 
testing was normal and without any evidence of any 
restrictive or obstructive disease.  

The veteran also complained of aching of his knees for the 
last 6 or 7 years but denied known injuries.  He had seen 
physicians about 1 or 2 times yearly for his knees and had 
obtained some relief with medication but the last time he had 
seen a physician was 1 1/2 to 2 years ago.  He currently 
complained of aching when stressing his knees and this lasted 
2 to 5 minutes and then resolved.  He had no swelling or 
instability of the knees.  

With respect to the veteran's shoulders, he thought that he 
had fallen on his right shoulder in 1988, although he was not 
sure.  Reportedly, he had been seen by a physician and was 
given Motrin.  He had seen a physician about 3 times for his 
right shoulder from 1988 to 1993 and on those occasions had 
complained of shoulder stiffness.  His last visit to a 
physician was in 1983 or 1984.  He had not seen a physician 
for his shoulder in the last 4 years and had been 
asymptomatic since then.  

As to the veteran's back, he related the insidious onset of 
low back pain in 1990 and had seen a physician and been 
treated with over-the-counter medication.  He had reportedly 
seen a physician about 2 or 3 times yearly for low back pain 
from 1990 to 1996 and the last time was 1 1/2 to 2 years ago.  
He complained of low back pain after standing 30 minutes or 
longer, which improved when he changed positions.  He denied 
any neurologic or radicular symptoms.  

Concerning the veteran's arthritic symptoms of his wrists and 
hands, he reported that he had awakened in 1994 with pain in 
his hands and was given a diagnosis by a physician that 
arthritis was to be ruled out.  At that time he was treated 
with medications.  He reportedly saw a physician for his 
arthritic pain about once a year, at most, but had last seen 
a physician about 1 1/2 to 2 years ago and had been 
asymptomatic since then.  

The veteran also complained of a dry, flaky scalp for which a 
physician had seen him in 1991.  He had seen a dermatologist 
only once, in 1995 and was given a shampoo which had helped 
but he had not seen a physician for this over the last 1-1/2 to 
2 years and denied having any current symptoms.  

With respect to the veteran's migraine headaches he reported 
that these had begun in 1989 and started frontally.  He 
blamed fuel odors for originally causing the headaches.  He 
reported that he had initially seen a physician about 52 
times yearly but had reduced this to 25 to 30 times yearly.  
However, the examiner noted that a review of the clinical 
records did not support this history.  Currently, taking 
Motrin about twice a week provided relief but in the past 
Cafergot had not helped.  He had last seen a physician for 
his headaches in 1995 or 1996 but not in the last 2 1/2 to 3 
years.  He complained of having frontal headaches about 3 
times weekly which lasted for one hour at the most and became 
better if he went to a dark room and slept.  The pain started 
mainly on the right side and would spread to the left, across 
the frontal area.  He denied having accompanying symptoms of 
scotoma, aura, nausea, vomiting, photophobia or any 
nonprecipitating exacerbations or relieving factors other 
than as noted.  He had never been hospitalized for the 
headaches or received any injections of medication.  

As to the veteran's fatigue, he complained of being "just 
tired."  It was noted that he was working two jobs and 
reported not getting enough sleep, even on his days off.  He 
denied having any interference with his daily activities 
because of his tiredness.  

On examination the veteran was able to get in and out of the 
waiting room chair, on and off the examining table, and dress 
and undress without any pain or discomfort.  In fact, several 
times he was observed jumping off of the examining table, 
supported by both extended hands, without any pain or 
discomfort.  He was well nourished.  He was right handed.  
There was no evidence of folliculitis barbae or dermatitis.  
His scalp showed no evidence of alopecia, dry skin or 
dandruff.  His sinuses were nontender.  His neck was supple.  
His chest was symmetric and he had normal inspiration and 
expiration.  His lungs were clear, bilaterally, and without 
rales, rhonchi or wheezing.  His thorax was normal.  There 
was no evidence of kyphoscoliosis, deformity or scarring of 
the cervical, thoracic and lumbar segments of the spine and 
full range of motion of the cervical and lumbar segments.  
Straight leg raising was negative at 90 degrees, bilaterally.  
He was able to touch his toes without bending his knees, on 
repeated testing.  Examination of his bones and joints 
revealed no evidence of fracture, deformity, swelling, 
effusion, scarring or tenderness.  

The examination gave special attention to the veteran's hands 
and wrists.  There was no swelling, effusion, scarring or 
tenderness of the wrist, hands or knees.  There was full 
range of motion of the wrists and small joints of the hands, 
and the shoulders.  He was able to squat repeatedly as well 
as bicycle while lying down without any pain, discomfort, 
hesitancy, slowness or crepitus.  Anterior drawer's sign and 
McMurray's signs were absent.  Examination of the joints was 
normal.  He had a healed burn scar over the dorsal aspect of 
the right hand at the wrist (from an inservice burn).  He 
also had a 4-centimeter scar which was well healed and 
noninfected with the angle pointing toward the radial aspect 
over the dorsal aspect of the right hand at the wrist.  His 
motor and sensory status was grossly normal.  

After X-rays were taken, the diagnoses were (1) a history of 
sinus headaches, status post sinus infection, objectively and 
functionally normal with no long-term sequelae anticipated 
and negative X-rays; (2) (as to a sore throat) status post 
pharyngitis, objectively and functionally normal with no 
long-term sequelae and no history of rheumatic fever; (3) (as 
to trouble breathing at night) none found at this time and no 
etiology with no evidence of obstructive or restrictive 
component by spirometry and negative clinical examination, it 
appeared that the trouble breathing was secondary to 
stuffiness of the nose while inservice and no long-term 
sequelae were anticipated; (4) (as to the knees and 
shoulders) arthralgia of the knees and shoulders, 
subjectively and functionally normal, with a history of 
contusion of a knee in the past but no long-term sequelae 
anticipated and negative X-rays (5) low back pain syndrome, 
subjectively and functionally normal, and negative X-rays; 
(6) arthralgias of the hands and wrist, objectively and 
functionally normal, with negative X-rays; (7) (as to 
migraine headaches) a history suggestive of tension headaches 
as well as headaches secondary to exposure to fuel, 
objectively and functionally normal and no long-term sequelae 
anticipated; (8) history of a dry, flaky scalp but not 
present at this time, objectively and functionally normal; 
(9) (as to fatigue) by history, no evidence of fatigue 
syndrome but with a noted history of extensive working hours 
and insufficient sleep, no evidence of fatigue.  

A May 1998 rating action granted service connection for 
tension headaches and assigned a 30 percent rating for that 
disorder, and granted service connection for post operative 
residuals of an excision of a ganglion cyst from the right 
wrist, and assigned a noncompensable rating for that 
disorder.  

Analysis

Service connection for sinusitis with headaches

The veteran is service-connected for tension headaches.  
Service connection can not now be granted again for headaches 
as a separate disease entity without violation of the rule 
against pyramiding.  See 38 C.F.R. § 4.14 (1999).  

The veteran did have episodes of sinusitis during service 
over a number of years and even had some positive results on 
radiological studies.  Indeed, in February 1995 there was a 
diagnosis of "chronic" sinusitis.  However, VA examination 
in 1998 found the veteran to be objectively and functionally 
normal and his X-rays were negative.  The diagnosis on VA 
examination in 1998 of sinusitis was based solely a history 
provided by the veteran and it was noted that he had been 
asymptomatic for at least 1-1/2 years and that no long-term 
sequelae were expected.  Accordingly, the inservice diagnosis 
of "chronic" sinusitis removes this issue from 
consideration as an "undiagnosed" illness and, the clinical 
evidence establishing that he does not now have sinusitis and 
has not had symptoms for a number of years establishes that 
the sinusitis is not "chronic" as was diagnosed during 
service.  According, in the absence of a valid diagnosis of 
'chronic' sinusitis, continuity of symptomatology is required 
but, as noted on the 1998 VA examination, is not shown in 
this case.  

Service connection for a disability manifested by dandruff, 
claimed as dry, flaky scalp due to an undiagnosed illness

During service in 1996, the veteran had dry and flaking skin 
of the scalp which was diagnosed as dandruff.  While on VA 
examination in 1998 he reported having had this in 1991, this 
is not corroborated by the SMRs.  In any event, on VA 
examination in 1998 he denied currently having these symptoms 
and had not sought treatment in at least 1-1/2 years.  Physical 
examination in 1998 found no such symptoms and the diagnosis 
was that no such disorder was present.  

Absent any competent evidence that the veteran's dandruff, 
claimed as dry and flaky scalp, has escaped diagnosis, or can 
otherwise be attributed to an undiagnosed illness, the claim 
cannot properly be considered well grounded under 38 C.F.R. 
§ 3.317.  See VAOPGCPREC 4-99.  

As to the claim of direct service connection for veteran's 
dandruff, claimed as dry and flaky scalp, the Board likewise 
finds that this claim is not well grounded.  He has not 
submitted competent medical evidence establishing the 
presence of chronic dandruff, manifested by dry and flaky 
scalp, either diagnosed or undiagnosed, which is related to 
his period of service. 

In short, the competent medical evidence of record fails to 
show evidence of a current disability and this claim must be 
denied.  See Brammer, supra.  

Service connection for a disability manifested by fatigue due 
to an undiagnosed illness

The veteran asserts that he has an undiagnosed disability 
which is manifested by fatigue, and this disability is 
related to his service in Saudi Arabia during the Persian 
Gulf war.  

The Board finds that the veteran has not presented a well-
grounded claim because he has not submitted competent 
evidence which shows that he has a chronic disability, 
diagnosed or undiagnosed, to which his complaints of fatigue 
are attributable.  He first complained of fatigue during 
service after being in Southwest Asia and, basically, noted 
that he was more tired than usual after exercising by lifting 
weights.  A 1998 VA examination report indicates that he had 
complaints of fatigue but indicates, in substance, that the 
fatigue was due to a combination of overwork and lack of 
sleep.  The Board notes that the 1998 VA Persian Gulf 
examination report does not reflect findings of chronic 
disability manifested by fatigue and, moreover, that there is 
no medical evidence of record which reflects a diagnosis of 
fatigue.  

There is no medical evidence which attributes the complaints 
of fatigue to an undiagnosed illness or other disability.  
The medical evidence of record reveals no objective 
indications of a chronic disability (i.e., lasting 6 months 
or more) manifested by fatigue during the relevant period of 
service nor to a degree of 10 percent or more following 
service.  

Under 38 C.F.R. § 3.317, there must be objective indications 
of a chronic disability resulting from an illness manifested 
by one or more signs or symptoms.  In the instant case, there 
is no competent medical evidence showing a current 
undiagnosed illness manifested by signs or symptoms of 
fatigue, nor has it been reported that such evidence exists.  
See 38 U.S.C.A. § 5103(a). 

The Board emphasizes that there is a lack of competent 
medical evidence of disability, and not simply a lack of a 
diagnosis.  There is no competent medical evidence which 
establishes that the symptom of fatigue is representative of 
any disability, to include a disability which the medical 
professionals are unable to identify and characterize via 
diagnosis.  In short, the competent medical evidence of 
record fails to show evidence of a current disability and the 
veteran's claim must be denied.  See Brammer, supra; 
VAOPGCPREC 4-99.  

As to the claim of direct service connection for fatigue, the 
Board also finds that this claim is not well grounded, since 
the veteran has not submitted competent evidence of a 
disability manifested by fatigue.  In the absence of proof of 
a present disability there can be no valid claim.  See 
Brammer, supra.  

While the veteran is able to provide an account of his 
symptoms, he veteran is not competent to provide a medical 
opinion as to whether he has a chronic disability which is 
manifested by fatigue and which is related to his period of 
service because he does not possess the technical or 
specialized knowledge to provide a probative conclusion, 
diagnosis or medical opinion.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Thus, the veteran's statements are not 
sufficient evidence to establish that she currently has a 
chronic disability manifested by fatigue. 

In light of the absence of competent evidence establishing 
that the veteran currently has a chronic disability, 
diagnosed or undiagnosed, which is manifested by fatigue, 
there can be no plausible claim.  Therefore, as a matter of 
law, the veteran's claim for service connection for fatigue 
is not well-grounded under § 3.317 or § 3.303, and the claim 
must be denied. 

Service connection for a disability manifested by pain in the 
knees, shoulders, and back due to an undiagnosed illness

Not every manifestation of joint pain in service will permit 
service connection for arthritis first shown as a clear-cut 
clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Initially, the Board notes that while DJD was diagnosed 
during service in November 1996, there has never been any 
radiological evidence during or after military service of 
arthritis in any joint.  Absent radiological confirmation, 
service connection for arthritis is not warranted.  

In 1990 the veteran had acute episodes of left and right knee 
pain but thereafter did not complain of knee pain until 1996 
and again in 1997 but on examination in 1997 there was no 
joint involvement.  While he complained of aching of his 
knees on VA examination in 1998, and examination at that time 
was negative and the diagnosis of arthralgia was clearly 
based upon history and subjective complaints related by the 
veteran but the diagnosis was that there was normal 
functioning and that no long-term sequelae were expected.  

The veteran had acute right shoulder lymphomyalgia in 1989 
and also had sprains or strains of the shoulders or trapezius 
muscles of the shoulder in 1994, 1995, and 1996.  However, on 
examination in 1997 there was no joint involvement.  On VA 
examination in 1998 it was noted that he was now asymptomatic 
with respect to his shoulders and the diagnosis of arthralgia 
was clearly based upon history and subjective complaints 
related by the veteran but the diagnosis was that there was 
normal functioning and that no long-term sequelae were 
expected.  

Similarly, the veteran first complained of low back pain in 
1991 and had strained back muscles in 1994 and 1996, with 
mechanical low back pain having been noted in 1995.  While he 
complained of low back pain after standing for a prolonged 
period of time on VA examination in 1998, he had not seen a 
physician for back treatment in 11/2 to 2 years and physical 
examination was negative.  The diagnosis of arthralgia was 
clearly based upon history and subjective complaints related 
by the veteran but the diagnosis was that there was normal 
functioning and that he was objectively normal.  

In this case, while there is evidence of acute symptoms 
during service, there is no competent medical evidence of the 
existence of current disability of the knees, shoulders or 
back which is related either to military service or to an 
undiagnosed illness.  Indeed, the inservice evidence suggests 
that the acute symptoms during service were due to multiple 
episodes of trauma but there is no competent medical evidence 
that such episodes of trauma resulted in chronic residual 
disability.  

Accordingly, the claims for service connection for disability 
manifested by pain in the knees, shoulders, and back are not 
well grounded both on the basis on inservice incurrence and 
upon the basis of being due to an undiagnosed illness.  

Service connection for a disability manifested by pain in the 
wrists and hands due to an undiagnosed illness

The veteran is service-connected for postoperative residuals 
of an excision of a ganglion cyst from the right wrist, which 
is currently evaluated as noncompensably disabling.  Service 
connection can not now be granted again for right wrist pain 
which is attributable to and, thus, part of the service-
connected post operative residuals of an excision of a 
ganglion cyst from the right wrist as a separate disease 
entity without violation of the rule against pyramiding.  
Generally see 38 C.F.R. § 4.14 (1999).  

During service in 1996 the veteran complained of the sudden 
onset of pain, tingling, and numbness in his hands and the 
impression was that he had muscle pain of uncertain etiology.  
On inservice neurological examination in 1997 no abnormality 
was found.  The veteran reported on VA examination in 1998 
that he had seen a written report that indicated that 
arthritis of his hands was to be ruled out.  However, as 
noted, no X-rays during service establish the presence of 
arthritis in any joint.  Further, a lay statement of what a 
doctor said or the content of a medical report related by a 
lay person is not competent medical evidence because the 
connection between a lay account of past medical information, 
filtered through layman's sensibilities, is too attenuated 
and inherently unreliable to constitute "medical" evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993)).  

Moreover, the VA examination in 1998 found no abnormality of 
the veteran's hands or wrists (other than the already 
service-connected residuals of excision of a ganglion of his 
right wrist).  The diagnosis of arthralgia was clearly based 
upon history and subjective complaints related by the veteran 
but the diagnosis was that there was normal functioning and 
that he was objectively normal.

Accordingly, the claims for service connection for disability 
manifested by pain in the wrists and hands are not well 
grounded both on the basis on inservice incurrence and upon 
the basis of being due to an undiagnosed illness.  

Service connection for a disability manifested by a sore 
throat due to an undiagnosed illness

The veteran's episodes of a sore throat during service were 
associated with either his acute episodes of sinusitis, 
pharyngitis, tonsillitis, or URIs, or even other illnesses.  
However, there is no competent medical evidence that this 
symptom is a separate and distinct disability which is the 
result of an undiagnosed illness.  The 1998 VA examination 
found that the veteran's throat was normal and no long-term 
sequelae were expected from his episodes of a sore throat 
during active service.  


Service connection for a disability manifested by a nocturnal 
cough due to an undiagnosed illness

Not every manifestation of a cough, in service will permit 
service connection for pulmonary disease, first shown as a 
clear-cut clinical entity at some later date.  38 C.F.R. 
§ 3.303(b).  

During service it was suspected that the veteran had 
exercised-induced asthma that was causing some breathing 
difficulties.  However, VA examination in 1998 indicated that 
such difficulties were due to episodes of nasal stuffiness, 
apparently associated with the acute episodes of sinusitis.  
Indeed, the VA examination in 1998 found no obstructive or 
restrictive pulmonary impairment and that the acute episodes 
during service were not expected to result in long-term 
sequelae (i.e., no disability).  Accordingly, there is no 
competent medical evidence of the existence of a current 
respiratory or pulmonary disability, either diagnosed or 
undiagnosed.  

II.  Increased Ratings

Disability evaluations are determined by use of a schedule of 
ratings and are based on average impairment of earning 
capacity.  Separate Diagnostic Codes (DCs) identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
All potentially applicable regulations must be applied, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), including 38 
C.F.R. §§ 4.1, 4.2, and 4.10 which require that the entire 
recorded history be reviewed with an emphasis on the effects, 
particularly, limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the findings 
specified in the rating criteria but coordination of the 
rating with functional impairment is required.  38 C.F.R. 
§ 4.21.  The higher of two evaluations will be assigned if 
the disability more closely approximates the criteria for 
that rating.  Otherwise, the lower rating is assigned. 38 
C.F.R. § 4.7.  Consideration may not be given to factors 
wholly outside the rating criteria provided by regulation.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).  The present 
disability level is the primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

This is not applicable in an appeal from a rating assigned by 
an initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  
However, the most recent examination is not necessarily and 
always controlling; rather, consideration is given not only 
to the evidence as a whole but to both the recency and 
adequacy of examinations.  Powell v. West, 13 Vet. App. 31, 
35 (1999).  

Rating of a disability not listed in the VA Schedule for 
Rating Disabilities may be done analogously to a listed 
condition under 38 C.F.R. § 4.20 or by a 'built- up' 
diagnostic code under 38 C.F.R. § 4.27.  This choice, and the 
choice of past diagnostic criteria, should be explained.  
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992); Tedeschi 
v. Brown, 7 Vet. App. 411, 413-14 (1995); Horowitz v. Brown, 
5 Vet. App. 217, 224 (1993).  Consideration is given not 
merely to similarity of symptoms but also to the (1) 
"functions affected", (2) "anatomical localization", and (3) 
"symptomatology."  Lendenmann v. Principi, 3 Vet. App. 345, 
351 (1992) (analogous ratings on the basis of etiology rather 
than symptoms).  38 C.F.R. § 4.27 provides that the 
diagnostic code number will be 'built-up' with the first 2 
digits being selected from the part of the schedule most 
closely identifying the bodily part or system, and, following 
a hyphen, the last 2 digits will be '99' to signify that it 
is rated as an unlisted condition.  Generally see Archer v. 
Principi, 3 Vet. App. 433 (1992).  

An increased rating for tension headaches, rated 30 percent

Although service-connected for tension headaches, there is no 
specific DC for the evaluation of tension headaches.  Thus, 
the RO has appropriately rated the tension headaches 
analogously as migraine headaches under DC 8100.  Migraine 
headaches with characteristic prostrating attacks occurring 
on an average once a month over last several months warrants 
a 30 percent disability evaluation; with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability a maximum 50 percent rating is 
warranted.  38 C.F.R. § 4.124a, DC 8100 (1999).  

Here, the veteran's own history related on the 1998 VA 
examination demonstrates that he has not lost time from work 
due to any headaches.  Thus, any economic impairment stemming 
from his headaches can not be severe.  He had no accompanying 
symptoms, e.g., nausea, vomiting, dizziness, or visual 
symptoms.  His headaches are not otherwise shown to be 
completely prostrating and prolonged.  Accordingly, a rating 
in excess of the 30 percent evaluation currently in effect is 
not warranted.  


A compensable rating for post operative residuals of an 
excision of a ganglion cyst from the right wrist

There are no neurological residuals currently shown to exist 
from the excision of a ganglion cyst from the veteran's right 
wrist.  Accordingly, the RO has appropriately rated the 
disorder on the basis of any residuals scarring.  
Specifically, DC 7819 provides that new benign skin growths 
are to be rated on the basis of scarring or disfigurement.  

Under 38 C.F.R. § 4.118, DC 7800 disfiguring scars of the 
head, face or neck when slight warrant a noncompensable 
evaluation.  Moderately disfiguring scars warranted a 10 
percent evaluation.  

Scars which are superficial, poorly nourished, with repeated 
ulcerations or which are superficial, tender, and painful on 
objective demonstration warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, DCs 7803 and 7804.  Scars may also be 
rated on the basis of limitation of function of the part 
affected.  38 C.F.R. § 4.118, DC 7805.  

Here, any resultant scarring is not on the veteran's head, 
face or neck and is well-healed and non-tender.  It is not 
shown to be anything other than completely asymptomatic and 
there is no clinical evidence that scarring in any way causes 
impairment of functioning of the veteran's right wrist.  
Accordingly, a compensable rating is not warranted.  

However, in reaching this determination it must be noted that 
consideration has not been given to any residual scarring 
from inservice burns of the right forearm because service 
connection is not in effect for this nor has service 
connection for any such residuals been claimed.  As noted, 
this matter has been referred to the RO for appropriate 
consideration.  

In reaching this decision, consideration has been given to 
the potential application of the various provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board finds that there are no exceptional or unusual 
circumstances of the assignment of an extraschedular 
evaluation because there has been no showing of marked 
interference with employment or that frequent periods of 
hospitalization have been necessitated.  There are also no 
other circumstances which otherwise "render[s] impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1).  Hence, RO referral of the case for 
extraschedular rating, was not required.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Brannon v. West, 12 Vet. 
App. 32, 35 (1998) (while the Board does not have authority 
to grant an increased rating based on extraschedular criteria 
in the first instance, Floyd v. Brown, 9 Vet. App. 88, 95 
(1996), it has authority to review whether a claim merits 
submission for extraschedular evaluation even if not 
initially considered by the VARO). 

When all the evidence is assembled, the Board is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case that claim is denied.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski 1 Vet. App. 49 (1990).  

In this case, for the foregoing reasons and bases, the 
preponderance of the evidence is against the claims as to 
which the doctrine of the favorable resolution of reasonable 
doubt is applicable and, thus, there is no doubt to be 
resolved in favor of the veteran.  






	(CONTINUED ON NEXT PAGE)




ORDER

The claim for service connection sinusitis with headaches is 
denied as not well grounded.  

The claims for service connection for a disability manifested 
by dandruff, claimed as dry, flaky scalp; a disability 
manifested by fatigue; a disability manifested by pain in the 
knees, shoulders, and back; a disability manifested by pain 
in the wrists and hands; a disability manifested by a sore 
throat; and a disability manifested by a nocturnal cough; on 
a direct basis and as due to an undiagnosed illness are 
denied as not well grounded.  

The claim for an increased evaluation for the service-
connected tension headaches is denied. 

The claim for a compensable evaluation for the service-
connected postoperative residuals of excision of a ganglion 
cyst from the right wrist is denied.  



		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals



 

